Case 1:21-cv-20992-BB Document 23 Entered on FLSD Docket 05/28/2021 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO. 1:21-CV-20992-BB
JUAN FLORES
Plaintiff,
Vv.

DEBSKI & ASSOCIATES, P.A.

Defendant.

 

JOINT REQUEST FOR APPOINTMENT OF MEDIATOR

TO THE CLERK OF THE COURT:

Plaintiff Juan Flores and Defendants, Debski & Associates, P.A. and Brett Harold
Burkett, Esquire, jointly request that the Clerk of the Court appoint a certified mediator on a
blind rotating basis due to the fact that the parties are unable to agree as to the selection of a
mediator.

THE LAW OFFICES OF RONALD S. CANTER, LLC

fh /s/ Ronald S. Canter

 

Juan£loxes¢—] Ronald S. Canter, Esquire

8186 114 Place Bar #335045
Medley, Florida 33178 200A Monroe Street, Suite 104
Pro Se Plaintiff Rockville, Maryland 20850

Telephone: (301) 424-7490

Facsimile: (301) 424-7470

E-Mail: reanter@roncanterllc.com

Attorney for Defendants Debski & Associates, P.A. and
Brett Burkett

400 S. Dixie Hwy #322

Boca Raton, Florida 33432

Local Address

 
